Lundberg Stratton, J.,
dissenting.
{¶ 13} I dissent from the majority’s opinion. I do not believe that the legislature intended R.C. 5715.19(A)(2) to apply to withdrawn complaints that were never acted upon. The intent of R.C. 5715.19(A)(2) was to prohibit successive challenges to evaluations. When a complaint against the valuation of real property is withdrawn before -any other action is taken, it is analogous to a complaint in a trial court that is voluntarily dismissed before service is perfected. Pursuant to Civ.R. 3(A), an action is not even commenced until service is perfected. No opposing party is harmed or even inconvenienced in either situation.
{¶ 14} I would follow the court of appeals’ reasoning in Gen. Elec. Co. v. Hamilton Cty. Bd. of Revision (Apr. 9, 1999), Hamilton App. No. C-971012, 1999 WL 193346, which reversed a similar dismissal and allowed the refiled action to proceed. Applying that reasoning, I would reverse this case and allow the refiled *173action to proceed. We should interpret ambiguous statutes to allow access to the legal system, not impose technical roadblocks.
Fred Siegel Co., L.P.A., and Annrita S. Johnson, for appellants.
Britton, McGown, Smith, Peters, Kalail Co., L.P.A., Karrie M. Kalail, David H. Seed and David A. Rose, for appellee Cleveland Municipal School District Board of Education.
{¶ 15} Therefore, I respectfully dissent.